Case 1:19-cv-00276-PLM-RSK ECF No. 46, PagelD.785 Filed 12/14/20

Page 1 of 2

UNITED STATES DISTRICT COURT

FOR THE

WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

DAVID ELLIOT WERKING
An Indiana Resident, Plaintiff

BETH EILEEN WERKING, AND
PAUL MICHAEL WERKING,
Michigan Residents, Defendants

POWERS & GREENGARD
Attorneys for Plaintiff
Miles L. Greengard (P76812)
The Carriage House
509 Franklin Avenue
Grand Haven, MI 49417
(616) 512-5474 (Phone)
(616) 607-7322 (Fax)
mereengard@powersegreengard.com

I, Anne M. VanderBroek, being duly sworn, depose and say that I am the Attorney for Defendants,

PROOF OF SERVICE
Case No. 1:19-cv-276
Hon. Paul L. Maloney

VANDERBROEK LAW PLLC
Attorney for Defendant

Anne M. VanderBroek (P81541)
17190 Van Wagoner Rd.

Spring Lake, MI 49456

(616) 607-7522 (Phone)

(616) 682-6108 (Fax)
anne@vanderbroeklaw.com

PROOE OF SERVICE

Paul Michael Werking and Beth Eileen Werking, in the above-captioned matter; and that I served
Defendant’s First Interrogatories and First Request for Production pursuant to Federal Rules of

Civil Procedure 33 and 34 upon:

Miles L. Greengard

The Carriage House

509 Franklin Ave

Grand Haven, MI 49417

By e-mail to mgreengard@powersgreengard.com and by e-filing to the US District Court Western
District of Michigan Southern Division on December 14, 2020.

 
Case 1:19-cv-00276-PLM-RSK ECF No. 46, PagelD.786 Filed 12/14/20 Page 2 of 2

Dated: December 14, 2020

 

Nae A

Anne M. A ge

Subscribed and sworn to before me this 14 day of December, 2020. -
¢

 

yn til ap et
Donald G. Messingen, Notary Public C

Ottawa County, Michigan
My commission Expires: 07 Ji 0/2005

Acting in Ottawa County, Michigan
